Per Curiam,
The facts of this case, as they were correctly found by the learned master from an impartial review of all the testimony, as well as his conclusions of law, are fully set forth in his clear and satisfactory report approved by the court below, and need not be repeated here.
His findings of fact, as to the plaintiffs’ laches and acts of ratification, and the legal conclusions properly drawn therefrom, completely eliminate from the case all questions of fraud or misrepresentation. He correctly held that it was the duty oi the plaintiffs, after they had knowledge of the alleged fraudulent acts and misrepresentations, to promptly rescind or offer to rescind the contract; that they could not await the outcome of the business and, after it proved unfavorable, avail themselves of the alleged fraud. He also specifically held that the mere delay, for over a year and a half after the plaintiff Hilliard was practically in possession of the facts, would operate as an affirmance of the contract. In this conclusion he is supported by the authorities, among which are: Leaming v. Wise, 73 Pa. 173; Morgan v. McKee, 77 Pa. 228; Howard v. Turner, 155 Pa. 349. But, as clearly shown by the master, there was not only unreasonable delay in even offering to rescind, but there was also a course of action showing positive affirmance or ratification of the contract.
In any view that can be reasonably taken of the case, it was rightly decided. We find nothing in the record that calls for extended comment.
Decree affirmed and appeal dismissed with costs to be paid by the plaintiffs.